DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 February 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim s 8, 18, 24, 27, 42, 43, 49, 50, 53, 54 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simpson (US 2005/0115832) in view of Satake (JP5353991B2; for convenience, the corresponding publication of the corresponding US application which has priority to this document, US 2012/0161793, is cited below)
Regarding claim 24, Simpson discloses an analyte monitoring device comprising: an analyte sensor comprising a working electrode and a reference electrode (paragraphs [0070-
Simpson does not provide specifics of the circuitry of the electrodes. Satake teaches a monitoring system which includes a plurality of electrodes for sensing (elements 11, 12, 13) including a working electrode (element 11) and a reference electrode (element 12) and a circuit path that connects the working electrode to the reference electrode and which traverses only one amplifier (element 22), where the working electrode is coupled to an input of the amplifier and the reference electrode is coupled to an output of the amplifier (figure 2). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Simpson with a circuit path between the working and reference electrodes which includes only one amplifier, its input connected to the working electrode and its output connected to the reference electrode, as taught by Satake, in order to provide a guard. 

Regarding claim 8, Simpson further discloses a radio frequency antenna operatively coupled to the sensor electronics and configured to communicate data associated with the monitored analyte level (element 27).

Regarding claim 43, Simpson does not set boundaries around which elements are or are not part of an ASIC in the system (paragraph [0076]) and states that some or all of the components could be part of an ASIC. As such, it would be obvious to try including the amplifier but not the feedback path, as there are a finite number of options for whether or not these two elements are included in an ASIC and it would be obvious to try including the amplifier and not the feedback path. 
Regarding claim 54, Satake’s circuit path between the electrodes does not traverse a multiplexer (figure 2). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Simpson and Satake, as above, without including a multiplexer in the circuit path, as further taught by Satake in that the path between the electrodes can be completed without one as shown by Satake.

Regarding claim 27, Simpson discloses a method of using an analyte monitoring system, the system comprising: an analyte sensor including an in vivo portion of the analyte sensor configured for fluid contact with a bodily fluid under a skin layer (paragraph [0070] - the entire system is configured for being under a skin layer), the analyte sensor having only two electrodes (paragraph [0071], the system can be a two-electrode system) and configured to monitor an analyte level in the bodily fluid and to generate one or more signals associated with the monitored analyte level (paragraph [0069]); and sensor electronics including a sensor interface section being operatively coupled to the electrodes of the sensor (paragraph [0047], 
Simpson does not provide specifics of the circuitry of the electrodes. Satake teaches a monitoring system which includes a plurality of electrodes for sensing (elements 11, 12, 13) including a working electrode (element 11) and a reference electrode (element 12) and a circuit path that connects the working electrode to the reference electrode and which traverses only one amplifier (element 22), where the working electrode is coupled to an input of the amplifier and the reference electrode is coupled to an output of the amplifier (figure 2). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have used the device of Simpson with a circuit path between the working and reference electrodes which includes only one amplifier, its input connected to the working electrode and its output connected to the reference electrode, as taught by Satake, in order to provide a guard. 

Regarding claim 18, Simpson further discloses that an antenna is operably coupled to the sensor electronics (element 27)
Regarding claim 49, the output of Satake’s amplifier feeds back to the input of the amplifier (figure 2).

Regarding claim 53, Satake’s circuit path between the electrodes does not traverse a multiplexer (figure 2). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Simpson and Satake, as above, without including a multiplexer in the circuit path, as further taught by Satake in that the path between the electrodes can be completed without one as shown by Satake.

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simpson, as modified and applied above, and further in view of Fennell (US 2008/0281179).
Regarding claim 2, Simpson does not provide details of the ASIC. Fennell teaches an analyte monitoring system which has an ASIC with a state machine that is configured to implement its programmable logic (paragraph [0079]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Simpson, as modified, with a state machine in the ASIC, as taught by Fennell, in order to implement the programmable logic, since Simpson is not specific as to its details. 

Claims 10 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simpson, as modified and applied above, and further in view of Peeters (US 2009/0209904).
Regarding claim 10, Simpson does not disclose a radio frequency identification (RFID) communication component coupled to the antenna. Peeters teaches a monitoring device with an RF antenna for communication, the system including an RFID communication component coupled to the antenna (paragraph [0008]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Simpson, as modified, with an RFID component, as taught by Peeters, in order to provide additional information about the device. 
Regarding claim 19, Simpson further discloses transmitting data corresponding to the monitored analyte level to a remote location with the antenna being an RF antenna (paragraph [0078]), but does not disclose using an RFID communication component. Peeters teaches transmitting data from a monitoring device with an RF antenna for communication using an RFID communication component coupled to the antenna (paragraph [0008]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed the system of Simpson, as modified, with an RFID component, as taught by Peeters, in order to provide additional information about the device. 

Claims 35 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simpson, as modified and applied above, and further in view of Phan (US 2009/0118604).
.


Claims 41, 45, 48, and 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simpson, as modified and applied above, and further in view of Kermani (US 2009/0027040).
Regarding claims 41 and 48, Phan’s amplifier does not include an additional input coupled to a reference voltage supply node. Kermani teaches an amplifier for use in an electrode-based analyte sensing system (paragraph [0002]) which has as a first input (figure 4) a signal from a working electrode (from element 12, figure 4) and as a second input a signal from a reference voltage supply node (from VREF, figure 4). It would have been obvious to one of ordinary skill in the art to make the system of Simpson and Phan, as modified above, and included a reference voltage node as an input to the working electrode’s amplifier, as taught by Kermani, in order to allow the amplifier to function as a transimpedance amplifier and convert the signal to a voltage.
. 

Claims 44 and 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simpson, as modified and applied above, and further in view of Smith (US 2004/0158167).
Satake does not disclose the feedback path of the amplifier including a resistor and a capacitor; Smith teaches a similar voltage follower amplifier setup which includes a resistor and a capacitor in the feedback path of the amplifier (figure 3F, element sC105, R29, R159). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Simpson, as modified above, and included a resistor and capacitor in the feedback path, as taught by Smith, in order to control the gain of the amplifier. 

Response to Arguments
Applicant’s arguments with respect to the claim(s)  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824.  The examiner can normally be reached on Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.